Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter

Claims 1-3, 5, 7-12, 14, 16, 19-24, 26-27 29, 32 and 34-40  are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims  1, 8 and 20 patentability exists, at least in part, with the claimed features of the first lateral member including a second end operably engaged with the rear actuator to adjust a length of the first lateral member; a second lateral member pivotably coupled to the second side of the display at a first end of the second lateral member and extending between the front of the head- mounted display and the back of the head-mounted display, the second lateral member including a second end operably engaged with the rear actuator to adjust a length of the second lateral member; and a harness disposed at the back, the harness comprising: a first portion configured to engage a head of a user above the occipital lobe, the first portion comprising one or more channels for the first lateral member and the second lateral member to extend into; and a second portion configured to engage the head below the occipital lobe, wherein the rear actuator is disposed on the first portion of the harness.

Baudou et al US Patent 10921600 B2, Morimoto et al US Patent 10845604 B2, YOSHIMURA et al US Patent 20200326553 A1, Chen US Patents 10251289 B2 and 20180321707 A1, as well as, Wen et al US Pub No 20180321707 A1 are all cited as teaching some elements of the claimed invention including a Head-Mounted display having a harness, as well as, a fixing assembly is therein. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841